internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-122222-98 cc dom p si b7 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend decedent a b x c d e f g h i j tam-122222-98 k l issue if a discount is appropriate for decedent’s undivided interests_in_real_property is the discount limited to the estimated cost of a partition of the property conclusion the fair_market_value of decedent’s undivided interests_in_real_property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of all relevant facts one method for determining the fair_market_value of an undivided_interest in property is to subtract the costs of partition sale from the fair_market_value of the undivided interests see estate of fittl v commissioner tc memo facts decedent died testate on a at the time of decedent’s death decedent owned undivided interests in b tracts of real_property known collectively as x decedent owned an undivided c percent interest in d of the tracts and an undivided e percent interest in the other f tracts the combined area of all the tracts is g acres decedent’s interest in the tracts was reported under item one on schedule a of decedent’s estate_tax_return at a value of h the return value is based on a appraisal report that showed undivided_interest discounts ranging from i percent to j percent decedent’s pro_rata share of the combined values of all the tracts is k the total amount of the undivided interests discount is l law and analysis sec_2031 of the internal_revenue_code provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or tam-122222-98 intangible wherever situated sec_20_2031-1 of the estate_tax regulations provides that the value of every item of property includible in a decedent’s gross_estate under sec_2031 through is its fair_market_value at the time of the decedent’s death except that if the executor elects the alternate_valuation method under sec_2032 it is the fair_market_value thereof at the date and with the adjustments prescribed in that section the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the fair_market_value of a particular item of property includible in the decedent’s estate is not determined by a forced sale price nor is the fair_market_value of an item of property to be determined by the sale price of an item in a market other than that in which such item is most commonly sold to the public taking into account the location of the item whenever appropriate thus in the case of an item of property includible in the decedent’s gross_estate which is generally obtained by the public in the retail market the fair_market_value of such item of property is the price at which the item or a comparable item would be sold at retail under sec_20_2031-1 property generally is included in a decedent’s gross_estate at its fair_market_value on the date of the decedent’s death sec_20_2031-1 defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of all relevant facts the willing buyer-willing seller test is an objective test see eg 823_f2d_483 11th cir and furman v commissioner t c memo which requires that a transaction be analyzed from the viewpoint of a hypothetical seller trying to maximize his profit and a hypothetical buyer trying to minimize his costs neither being compelled to enter into the transaction and each having reasonable knowledge of all the relevant facts f 2d pincite see also 658_f2d_999 5th cir and knott v commissioner t c memo the valuation of interests in property for federal tax purposes is a question of fact 84_f3d_196 5th cir see also estate of emma hillebrandt t c memo in determining the fair_market_value of property the trier of fact must weigh all relevant evidence and draw appropriate inferences tc memo pincite similarly the appropriate fractional_interest_discount is a matter of fact to be resolved on the basis of the entire record estate of cervin v commissioner t c memo rev’d on other issue 111_f3d_1252 5th cir accordingly the determination of the fair_market_value of an undivided_interest in property for federal estate_tax purposes is based on a hypothetical seller hypothetical buyer analysis with neither being under any compulsion to buy or sell taking into tam-122222-98 account all the relevant facts and circumstances one method for determining the fair_market_value of an undivided_interest in property is to value of the fee multiply the value of the fee by the undivided_interest and subtract out the share of the costs of partition allocable to the undivided_interest caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
